         Case 2:19-cv-04445-GAM Document 8 Filed 01/31/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL MCLEAN                    :
ON HIS OWN BEHALF AND ON         :
BHEALF OF HIS SON, A.M., A MINOR :
                                 :
     v.                          :                  CIVIL ACTION NO. 19-4445
                                 :
WALLINGFORD-SWARTHMORE           :
SCHOOL DISTRICT                  :

                                          ORDER

      This 31st day of January, 2020, the parties having stipulated that no discovery is

necessary, it is hereby ORDERED as follows:

      1) Counsel shall meet and confer to agree upon the contents of the administrative record,

          and counsel shall provide a copy of the stipulated record to the Court.

      2) Counsel for Plaintiffs shall proceed by filing a motion for summary judgment no later

          than March 20, 2020.

      3) Defendant shall answer Plaintiffs’ motion and file its counter-motion for judgment on

          the administrative record within 21 days after service of Plaintiffs’ motion.

      4) Plaintiff shall answer Defendant’s counter-motion within 21 days after service of

          Defendant’s motion.

      5) Either party may file further reply briefs without leave of court.




                                                              /s/ Gerald Austin McHugh
                                                            United States District Judge
